IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                           No. 98-11362 c/w
                           No. 98-51167
                         Conference Calendar



KEITH RUSSELL JUDD,

                                          Petitioner-Appellant,

versus

GEORGE E. KILLINGER, Warden; JANET RENO, U.S. Attorney General;
STEPHEN FRENCH; KAREN Y. COREY-STEELE; L. STUART PLATT; JOE
CONNELLY, Ector County District Judge; MARK ROOMBERG,

                                          Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-98-CV-134
                       --------------------

                          December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Keith Russell Judd has appealed pro se in Nos. 98-11362 and

No. 98-51167.   Because of the overlapping nature of these

appeals, they are consolidated.   In No. 98-11362, Judd challenges

an interlocutory order of the magistrate judge transferring his

action to the United States District Court for the Western

District of Texas.    We lack jurisdiction to review such an order.

See Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir. 1984);


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 98-11362 c/w
                         No. 98-51167
                               -2-

Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1298 (5th Cir. 1994).      No.

98-51167 concerns the district court’s denial, without prejudice,

of Judd’s motion for immediate release pending trial.   Because

Judd has now been convicted and sentenced, this issue is moot.

Accordingly, we dismiss the appeals.   All pending motions are

denied as moot.   Judd is warned that future frivolous filings in

this court will invite the imposition of severe sanctions.

     APPEALS DISMISSED; MOTIONS DENIED AS MOOT; SANCTION WARNING

ISSUED.